Citation Nr: 0928434	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
and from March 1971 to March 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).


FINDING OF FACT

There is no medical evidence of record that relates the 
Veteran's currently diagnosed prostate cancer to military 
service or to any incident therein.


CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in August 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As the Veteran claims that he was exposed to Agent Orange in 
a location other than Vietnam or the Korean Demilitarized 
Zone, the August 2006 letter properly requested that the 
Veteran provide information about the date, place, and nature 
of his exposure to Agent Orange.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n).  The Veteran did not respond to this 
request and has not provided any information about his 
alleged exposure to Agent Orange except to state that it 
occurred during his period of service in Thailand.  Without 
this information, VA is unable to make further attempts to 
verify the Veteran's claimed exposure.  "[T]he duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The Veteran's service medical records are negative for any 
diagnosis of prostate cancer.

After separation from military service, a November 2005 
private medical report gave a diagnosis of prostate cancer.  
The medical evidence of record shows that prostate cancer has 
been consistently diagnosed since November 2005.

The evidence of record reveals that the Veteran did not serve 
in Vietnam.  He is not therefore presumed under 38 U.S.C.A. § 
1116(f), to have been exposed to herbicide agents, to include 
Agent Orange.  While the Veteran claims that he was exposed 
to Agent Orange while serving in Thailand, there is no 
evidence of record to corroborate this claim.  The Department 
of Defense (DOD) has provided to VA a list of all known use, 
testing, and storage of herbicide agents outside the Republic 
of Vietnam.  While this list shows that herbicide agents were 
used in Thailand, all of this use occurred between 1964 and 
1965.  Agent Orange: Herbicide Tests and Storage Outside the 
U.S., http://www.publichealth.va.gov/exposures/agentorange/
outside_vietnam.asp#Thailand.  As the Veteran did not enter 
military service until 1967, and served in Thailand from June 
1968 to May 1969, the DOD information indicates that he was 
not exposed to Agent Orange during his period of military 
service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
Veteran's currently diagnosed prostate cancer is related to 
military service.  The Veteran's service treatment records 
are negative for any diagnosis of prostate cancer.  While the 
Veteran has a current diagnosis of prostate cancer, there is 
no medical evidence of record that it was diagnosed prior to 
2005, over 31 years after separation from military service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Furthermore, there 
is no medical evidence of record that relates the Veteran's 
currently diagnosed prostate cancer to military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed prostate cancer is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran's statements are not competent evidence to 
establish that his currently diagnosed prostate cancer is 
related to his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
prostate cancer to military service or to any incident 
therein.  As such, service connection for prostate cancer is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the Veteran did not serve 
in Vietnam and there is no medical evidence of record that 
relates the Veteran's currently diagnosed prostate cancer to 
military service or to any incident therein, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for prostate cancer, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


